DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 15-27 are objected to because of the following informalities.  Appropriate correction is required.
In claim 15, lines 5-6, the phrase “the first and second mass element” should be changed to -- the first and second mass elements --. 
In claim 16, line 1, the word “the” before the word “second” should be deleted.
In claim 19, lines 1-2, the phrase “the extension direction” should be changed to -- an extension direction --.
In claim 22, line 1, the phrase “a second main extension direction” should be changed to -- the second main extension direction --.
In claim 23, it appear this claim should be depended upon claim 19 to provide proper chronological order for the “a fourth function layer”.  In lines 1-2, the phrase “the extension direction” should be changed to -- an extension direction --.
In claim 24, line 3, the phrase “the first and second mass element” should be changed to -- the first and second mass elements --.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 20-22, 25 and 27 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 20, lines 3-4, the phrase “in particular a further third mass … function layer” makes the claim indefinite as it is unclear whether the further third mass region is being claimed.  It is suggested that the term “in particular” be removed so that the scope of the claim is clear and precise.  In line 4, the phrase “the third functional layer” lacks antecedent basis.  It appears this claim should be depended upon claim 19 to provide the proper antecedent basis for the phrase “the third functional layer”.
In claim 21, lines 2-3, the phrase “in particular a third coupling region … function layer” makes the claim indefinite as it is unclear whether the third coupling region is being claimed.  It is suggested that the term “in particular” be removed so that the scope of the claim is clear and precise.  In line 3, the phrase “the third functional layer” lacks antecedent basis.  It appears this claim should be depended upon claim 19 to provide the proper antecedent basis for the phrase “the third functional layer”.
In claim 22, lines 3-5, the phrase “in particular the third coupling region … coupling region” makes the claim indefinite as it is unclear whether the third coupling region is being claimed.  It is suggested that the term “in particular” be removed so that the scope of the claim is clear and precise.

In claim 27, lines 4-5, the phrase “in particular abut each … the substrate” makes the claim indefinite and unclear.  It is suggested that the term “in particular” be removed so that the scope of the claim is clear and precise.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 15-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2014/0373627 (Pruetz).
With regards to claim 15, Pruetz discloses a rotation rate sensor comprising, as illustrated in Figures 1-11, a rotation rate sensor 1; a substrate 10 having a main extension plane 100 (paragraph [0043]; Figure 7); at least one first and one second mass element 20,30 (e.g. mass element 20 formed of 21,23,23’,24,24’ in Figure 7 while mass element formed of 31,33,,34 in Figure 10) which are oscillate-able; a first main extension direction 102 (e.g. x-axis direction) of the substrate pointing from the first mass element 20 to the second mass element 30; a coupling structure 40 being situated in the first main extension direction between the first and second mass element; a first coupling region (e.g. horizontal link region of the coupling structure 40 is considered as this first coupling region in Figure 1) of the coupling structure is situated in a first function layer 24’ (e.g. connecting layer; Figure 7); a first mass region 24’ of 
With regards to claim 16, Pruetz further discloses the first and the second mass elements 20,30 are mechanically connected with the coupling structure 40.  (See, paragraph [0043]; Figure 1).
With regards to claim 17, Pruetz further discloses the first function layer 24’ has a smaller extension than the second function layer 100’’ in the extension direction perpendicular to the main extension plane.  (See, as observed in Figure 7).
With regards to claim 18, Pruetz further discloses the first coupling region has greater stiffness in the first main extension direction than in the second main extension direction.  (See, paragraphs [0043], [0044]; Figure 1).
With regards to claim 19, Pruetz further discloses a third function layer 100’ is situated in the extension direction between the substrate 10 and the first function layer 24’; a third mass region 24 of the first mass element 20 is situated in the third function layer 100’.  (See, as observed in Figure 7).

With regards to claim 21, Pruetz further discloses a second coupling region (e.g. vertical link region of the coupling structure 40 is considered as this second coupling region in Figure 1) of the coupling structure is situated in the second function layer 100’’; a third coupling region (e.g. middle horizontal link region of the coupling structure 40 is considered as this third coupling region in Figure 1) of the coupling structure is situated in the third function layer.
With regards to claim 22, Pruetz further discloses a second main extension direction 101 runs perpendicular to the first main extension direction 102; the second coupling region (e.g. vertical link region of the coupling structure 40 is considered as this second coupling region in Figure 1) has a smaller extension in the second main extension direction than the first coupling region (e.g. horizontal link region of the coupling structure 40 is considered as this first coupling region in Figure 1); the third coupling region (e.g. middle horizontal link region of the coupling structure 40 is considered as this third coupling region in Figure 1) has a smaller extension in the second main extension direction than the first coupling region.  (See, as observed in Figure 1).
With regards to claim 23, Pruetz further discloses a fourth function layer 33 is situated in the extension direction the second function layer 100’’ (as observed in Figure 10); a further second mass element 33 is situated in the fourth function layer 33 (as observed in Figure 10); the coupling structure 40 having a second coupling region situated in the second function layer; a further coupling region being situated in the fourth function layer; the first mass element 20 
With regards to claim 24, Pruetz further discloses a further first mass element 23 is situated in the fourth function layer 23; an additional coupling structure 40’ is situated in the first main extension direction between the first and second mass element 20,30; the additional coupling structure having an additional coupling region and an additional further coupling region such that the additional coupling region being configured in the first and second function layers, and the additional further coupling region being configured in the fourth function layer; the second mass element 30 and the further first mass element 23 are mechanically connected to each other with the aid of the additional coupling structure.  (See, Figures 1,5,7,10).
With regards to claim 25, Pruetz further discloses the coupling structure 40 has at least one anchoring point on the substrate so that the coupling structure includes a hinged element.  (See, as observed in Figure 1).
With regards to claim 26, Pruetz further discloses the coupling structure 40 is configured as a rocker structure.  (See, paragraphs [0043],[0044],[0046]; Figure 1).
With regards to claim 27, Pruetz further discloses at least one further coupling structure 40’ has an essentially identical structure as the coupling structure 40 such that the coupling structure 40 and the further coupling structure 40’ being situated next to each other, abut each other, in the first main extension direction of the substrate.  (See, paragraph [0046]; Figure 5).
With regards to claim 28, the claim is directed to a method claim and is commensurate in scope with the above apparatus claim 15 and is rejected for the same reasons as set forth above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197.  The examiner can normally be reached on Monday to Friday, 7:30 to 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571)272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HELEN C KWOK/Primary Examiner, Art Unit 2861